DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending; claims 6-7 are withdrawn without traverse.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al., US 2017/0194652 A1.
	As to claims 1-2, Iijima teaches a carbon support having pores, see e.g. [0039] figure 1. 
Iijima further teaches catalyst particles containing platinum or a platinum alloy supported on the carbon support, see [0109]-[0112].
With regards to the formation of the pore volume, [0098]-[0106] of Iijima teaches the formation of the pores using a metal acetylide [0099] of blowing acetylene gas into a solution containing a metal or metal salt to cause the production of a metal acetylide following by two heat treatment steps [0099]-[0103] of 40 to 80 °C and 400 to 600 °C. Iijima teaches the second heat treatment step causes the particle-containing metal acetylide to explode, thus forming the pore structure that is the pore volume of the carbon electrode. The instant application discloses a substantially similar process to form the pore structure, [0034], [0047]-[0054], where the metal acetylide forming process and the temperature range, 40-80 °C of the first heat treatment are the same as the prior art and the second heat treatment is at a lower temperature than the prior art, 100-200 °C, but the instant disclosure similarly indicates that the pores are formed by the metal acetylide exploding. Provided that the claim recites no specific carbon material and starting carbon material can be commercially obtained, see [0080] [0082] [0084], and 
Furthermore, Iijima further teaches at [0088] that the specific pore volume V2-10 of pores with a pore size of 2 nm to less than 10 nm the pores of the carbon support. This range is a range broader than the claimed range of a mode size of pores in a range of 2.1 nm to 5.1 nm. See MPEP 2144.05 regarding Obviousness of Ranges. These pores of Iijima are inside the particles (i.e. the inside carbon support), see S1, figure 2a and, [0064], and table 5.
Iijima teaches at [0092], FIG. 2, become insufficient, the paths for the gas become smaller, the speed of gas diffusion cannot keep up with the electrode reaction, and as a result the gas diffusion resistance causes the output voltage to fall. Further, if this DBP oil absorption exceeds 1000 cm3/100 g (i.e. 10 cm3/g), the bulk density of the support becomes too low and the thickness of the catalyst layer formed for supporting the basis weight amount (g/m2) of catalyst required for imparting a predetermined power generation ability ends up becoming too great. That is, even if forming the same thicknesses of catalyst layers, the supported amount of catalyst metal particles forming the reaction sites decreases, so the catalyst layer has to be made thicker. Further, if the thickness of the catalyst layer becomes greater in this way, the diffusion distance of the gas ends up becoming longer. As a result, the gas diffusion resistance in the catalyst layer increases and the output voltage ends up falling. Iijima also teaches at [0088] that the specific pore volume V2-10 of pores with a pore size of 2 nm to less than 10 nm is 0.4 cc/g to 1.6 cc/g which is less than the claimed range of 21 cm3/g to 35 cm3/g; however the prior art teaches volume only in the 2-10 nm range, i.e. specific pore volume in the 2 to 10 nm range, and not the total volume of the carbon support, i.e. cumulative pore volume of all pore sizes, which would be much greater. In consideration of the different testing method of the DPB oil absorption and the representative volume of pores in the 2 to 10 nm range, one of ordinary skill would expect the carbon 3/g to 35 cm3/g, due to the similar structure of the pore volume measurement. See MPEP 2144.05 regarding Obviousness of Ranges.
Iijima further teaches at [0095] that if less than 3 nm, formation of spaces between the branches cannot be expected, the gas diffusion paths become insufficient, and a sufficient gas diffusion ability cannot be secure and that is 3 nm to 5 nm is a desired ratio for pore spacing. This teaching of Iijima provides motivation to have a surface spacing of pores of the carbon support that would be suitable for supporting the catalyst particles and a surface of the carbon support is in a range of 2.0 nm to 12 nm as a distance of a 50% cumulative frequency with sufficient specificity with regards to claim 1 and 3.0 to 12 nm with regards to claim 2. Furthermore, a regular skilled artisan for fuel cell electrocatalyst would want to space catalyst particles sufficiently apart for diffusion but not too far apart that the volume and weight of the electrode increases to achieve a desired reaction area for the electrode. See MPEP 2144.05 regarding Obviousness of Ranges. Furthermore, in forming the particle spacing of the catalyst particles, the instant application provides that a degassing process is performed to allow the degassing of the carbon support can be performed by adding a water miscible organic solvent (for example, ethanol, methanol or propanol) or an aqueous solution thereof, or ozone water to an aqueous dispersion of the carbon support, see instant [0061], which is substantially similar to the prior art where a water and ethanol were mixed in a volume ratio of a 1:1 ratio for the deposition of platinum via chloroplatinic acid, see [0127] of Iijima. Since the deposition of the catalyst particles of the prior art is substantially similar to the instant application, it would be expected that the resulting structure of the prior art would be substantially the same as that of the instant claims. See MPEP Section 2112.01.


As to claim 3, Iijima teaches platinum particle size of 1.0 to 6.0 nm, see [0085], which is a range that encompasses the claimed range of 2.5 nm to 5.1 nm.
	As to claim 4, Iijima teaches the catalyst particles have a support density in preferably in a range of 20 mass% to 50 mass%, see [0112], which is the same as the claimed range.
As to claim 5, Iijima teaches a fuel cell comprising: the electrode catalyst for a fuel cell according to claim 1, see e.g. [0135] and table 5.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
Applicant argues at pages 5-6 that the pore volume of Iijima is 0.4 cc/g to 1.6 cc/g and is an order of magnitude lower than the claim range of 21 to 35 cc/g. However, the range of pore volume of the prior art is representative of the range of pores sizes having 2-10 nm, see [0059] and table 5 of Iijima, whereas the total pore volume of claim 1 is over the entirety of pore sizes of the carbon support, inclusive of pores larger than 10 nm. See instant [0031]: “total pore volume of the pores of the carbon support means a total value of pore volumes of all pores in the carbon support”. Therefore, the argument regarding total pore volume is not persuasive as the quantities recited in the argument are not directly comparable as applicant suggests in the argument.
Furthermore, with regards to the argument that Iijima teaches an upper total pore volume of 1000 cm3/ 100 g, it was previously presented that Iijima utilized a DBP oil absorption to determine pore volume. Iijima at [0094] teaches that pores running from the particle surfaces to the insides contribute to absorption of liquid, sometimes a DBP oil absorption somewhat larger than the DBP oil absorption corresponding to the holding volume between true particles is observed corresponding to the pore volume. The instant specification utilizes the Barrett-Joyner-Halenda (BJH) method to determine pore volume, see instant [0031]:

	
Since the prior art utilizes a different measurement technique to determine pore volume (i.e. oil absorption vs. nitrogen absorption), the applicant has not provided a persuasive argument or evidence to distinguish the instant claim from that of the prior art. Furthermore, provided that process of forming the pores of the prior art is substantially the same to that of the instant application, and it is expected that the pore volume of the prior art would be substantially to the pore volume of the instant claim, see MPEP Section 2112.01. With regards to the formation of the pore volume, [0098]-[0106] of Iijima teaches the formation of the pores using a metal acetylide [0099] of blowing acetylene gas into a solution containing a metal or metal salt to cause the production of a metal acetylide following by two heat treatment steps [0099]-[0103] of 40 to 80 °C and 400 to 600 °C. Iijima teaches the second heat treatment step causes the particle-containing metal acetylide to explode, thus forming the pore structure that is the pore volume of the carbon electrode. The instant application discloses a substantially similar process to form the pore structure, [0034], [0047]-[0054], where the metal acetylide forming process and the temperature range, 40-80 °C of the first heat treatment are the same as the prior art and the second heat treatment is at a lower temperature than the prior art, 100-200 °C, but the instant disclosure similarly indicates that the pores are formed by the metal acetylide exploding. Provided that the claim recites no specific carbon material and starting carbon material can be commercially obtained, see [0080] [0082] [0084], and process of forming the pores of the prior art is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ito, Toshihiko, et al. "Three-dimensional spatial distributions of Pt catalyst nanoparticles on carbon substrates in polymer electrolyte fuel cells." Electrochemistry 79.5 (2011): 374-376., teaches spacing of platinum particles on carbon supports.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A. STUCKEY/             Examiner, Art Unit 1723